Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-21, 23-24 and  27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmed et al. (Current concepts in combination antibiotic therapy for critically ill patients. Indian J Crit Care Med, 31 May 2014, Vol. 18, No. 5, pages 310-314 Abstract, presented in IDS).
Ahmad et al. teaches the use of combination antibiotic therapy colistin (polymyxin), tigecycline (tetracycline), and meropenem) (carbapenem) for pulmonary infection. The reference teaches that antibiotic combinations are used for their synergistic action. Various synergistic effects have been shown between tigecycline and meropenem, see 1st column, third paragraph on page 57. The reference thus teaches process of mixing the taught medicaments and is capable of treating bacterial infection by being antibiotic. The reference teaches the process of manufacturing the claimed medicament and such medicament being an antibiotic in nature. Therefore, the medicament taught will be capable of treating the pulmonary disease or respiratory infection caused by gram-negative or multidrug bacteria. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21, 23-24 and  27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Doering et al. (WO2013/011019A1, presented in IDS) in view of AHMED A. ET AL., (Current concepts in combination antibiotic therapy for critically ill patients. Indian J Crit Care Med, 31 May 2014, Vol. 18, No. 5, pages 310-314 Abstract, presented in IDS).
Doering et al. discloses an antibiotic composition comprising the combination of carbapenem, polymyxin and aminoglycoside, or meropenem, colistin and tobramycin for use to treat multi-drug resistance bacterial infection, wherein each of the said antibiotic are in powdered form and are subsequently dissolved in various concentrations of saline. Doering et al. teaches a composition useful for treating respiratory disease, preferably bacterial respiratory disease comprising e.g. chronic obstructive pulmonary disease, comprises combination of carbapenem, polymyxin and aminoglycoside, and carrier, see title.
Doering et al. does not teach use of tetracyclines.
Ahmad et al teaches the use of combination antibiotic therapy (colistin, tigecycline, and meropenem) for pulmonary infection. The reference teaches that antibiotic combinations are used for their synergistic action. Various synergistic effects have been shown between tigecycline and meropenem, see 1st column, third paragraph on page 57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized tetracyclines as antibiotic therapies and included tigecycline into the composition of Doering et al. because Doering et al. teach a composition useful for treating respiratory disease, preferably bacterial respiratory disease comprising e.g. chronic obstructive pulmonary disease, comprises combination of carbapenem, polymyxin and aminoglycoside, and Ahmed et al. teaches the use of combination antibiotic therapy (colistin, tigecycline, and meropenem) for pulmonary infection. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  
Claims 20-21, 23-24 and  27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (WO 2012/061902 A1, presented in IDS) in view of Doering et al. (WO2013/011019A1, presented in IDS) in view of Biancophore et al. (Colistin, meropenem and rifampin in a combination therapy for multi-drug-resistant Acinetobacter baumannii multifocal infection, G. BIANCOFIORE, C. TASCINI \ M. BISA, G. MINERVA ANESTESIOL 2007;73:181-5, presented in IDS) and YOON, J., et al.,( In Vitro Double and Triple Synergistic Activities of Polymyxin B, Imipenem, and Rifampin against Multidrug-Resistant. icmeiobacier baumannii". Antimicrobial Agents and Chemotherapy, 2004, vol. 48, no. 3, pages 753-757, presented in IDS) and AHMED A. ET AL., (Current concepts in combination antibiotic therapy for critically ill patients. Indian J Crit Care Med, 31 May 2014, Vol. 18, No. 5, pages 310-314 Abstract, presented in IDS).
Morton et al. discloses a dry powder composition comprising colistin (a polymyxin) and rifampicin (an ansamycin), see (abstract), with a fine particle fraction of 65% and the particle size is 1.8µm (see Example 4). Morton discloses the use of the dry powder in the manufacture of a medicament for treating resistant acinetobacter baumannii and/or bacterial respiratory infections, including pneumonia and in the treatment of cystic fibrosis (page 13, lines 6-20), where the composition comprises additional components (page 11, lines 10-21).
Morton does not teach use of carbapenems (such as meropenem) and the tetracyclines.
Doering et al. discloses an antibiotic composition comprising the combination of carbapenem, polymyxin and aminoglycoside, or meropenem, colistin and tobramycin for use to treat multi-drug resistance bacterial infection, wherein each of the said antibiotic are in powdered form and are subsequently dissolved in various concentrations of saline. Doering et al. teaches a composition useful for treating respiratory disease, preferably bacterial respiratory disease comprising e.g. chronic obstructive pulmonary disease, comprises combination of carbapenem, polymyxin and aminoglycoside, and carrier, see title.
Biancofiore discloses a combination treatment of colistin, meropenem and rifampicin to treat drug-resistant Acinetobacter baumannii (see whole document, abstract and page 183, column 1, paragraph 5) and Yoon et al. discloses a combination of polymyxin B, imipenem and rifampicin against multi-drug resistant acinetobacter baumannii (abstract; results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized carbapenems such as meropenem and imipenem and rifampin into the dry powder mixture of Morton et al. One of ordinary skill would have been motivated to do so because Doering et al. teaches a combination of carbapenem, polymyxin and aminoglycoside, or meropenem, colistin and tobramycin for use to treat multi-drug resistance bacterial infection, wherein each of the said antibiotic are in powdered form and are subsequently dissolved in various concentrations of saline, Biancophore teaches that colistin, meropenem and rifampicin help in treating drug-resistant Acinetobacter baumannii and Yoon teaches a combination of polymyxin B, imipenem and rifampin against multi-drug resistant acinetobacter baumannii (abstract; results). Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  
The references discussed above do not teach use of tigecycline (tetracycline).
Ahmed et al teaches the use of combination antibiotic therapy (colistin, tigecycline, and meropenem) for pulmonary infection. The reference teaches that antibiotic combinations are used for their synergistic action. Various synergistic effects have been shown between tigecycline and meropenem, see 1st column, third paragraph on page 57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized tigecycline into the dry powder composition of Morton et al. One of ordinary skill would have been motivated to do so because Morton teaches the use of the dry powder in the manufacture of a medicament for treating resistant Acinetobacter baumannii and/or bacterial respiratory infections comprising rifampicin and colistin and Ahmed teaches use of combination antibiotic therapy (colistin, tigecycline, and meropenem) for pulmonary infection. The reference teaches that antibiotic combinations are used for their synergistic action. Various synergistic effects have been shown between tigecycline and meropenem, see 1st column, third paragraph on page 57. The combined result would be treatment of bacterial infections comprising combination of colistin, rifampicin and tigecycline. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Since the references teach use of colistin, tigecycline and rifampicin or carbapenem for treating bacterial infections in a dry powdered form, it would be within skill of an artisan to manipulate the amount based on the extent or severity of treatment needed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612